                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

   CARLOS D’JUAN CAMPBELL, JR.,                )
                                               )
          Petitioner,                          )
                                               )
   v.                                          )             No. 3:20-CV-00394-JRG-DCP
                                               )
   KEVIN GENOVESE, Warden,                     )
                                               )
          Respondent.                          )

                                     JUDGMENT ORDER

         In accordance with the Memorandum Opinion entered today, the petition for a writ of

  habeas corpus [Doc. 1] is DENIED, and this action is DISMISSED WITH PREJUDICE. A

  certificate of appealability from this decision is DENIED. Further, the Court CERTIFIED in its

  Memorandum Opinion that any appeal from this action would not be taken in good faith and would

  be totally frivolous, and therefore, Petitioner is DENIED leave to proceed in forma pauperis on

  any subsequent appeal. See Fed. R. App. P. 24.

         So ordered.

         ENTER:


                                                    s/J. RONNIE GREER
                                               UNITED STATES DISTRICT JUDGE


  ENTERED AS A JUDGMENT:



        s/ John L. Medearis
        District Court Clerk




Case 3:20-cv-00394-JRG-DCP Document 12 Filed 02/23/21 Page 1 of 1 PageID #: 3219
